CALL, District Judge.
This cause comes on for bearing upon tbe motions to strike certain paragraphs of defendant’s answer.
Rule 21 of Equity Rules abolishes exceptions to answers for scandal and impertinence, but tbe court may upon motion order any redundant, impertinent, or scandalous matter stricken out. As I understand tbe rules of equity pleading prior to tbe adoption of the new Equity Rules, impertinence and scandal consisted of allegations in answers not responsive to the allegations in the bill and constituting no defense to the ease made and not affecting the decree to be rendered. If the answer is responsive to the allegations of the bill, although it may not constitute a defense, it is not impertinent or scandalous. In addition to scandal and impertinence, the new rule makes redundeney a cause for striking portions of an answer.
The motions in this ease are directed to certain paragraphs of the answer, purporting to answer certain paragraphs of the bill. The grounds of the motions are that the paragraph of the answer is insufficient, irrelevant, impertinent, and special grounds under each motion.
Testing the paragraphs of the answer, challenged by the motions, by the above rules, I do hot find them impertinent or scandalous. Each of them is responsive to the allegations of the bill it purports to answer. Portions of the paragraph may be immaterial, and the paragraph may not in itself state a defense to the case made by the bill, yet the whole, answer must be taken together, and particular words or phrases occurring in the answer should not be stricken, when occurring in conjunction with language responsive to the allegations of the hill.
The motions to strike paragraphs 2, 4, 5, and 9 of the answer will be denied. See (D. C.) 293 Fed. 141.